Concurring Opinion by
Spaulding, J.:
I concur in the affirmance of the order of the court below.
In September 1961, appellant, Norman Harry Keeler, Jr., pleaded guilty to the charges of unlawful possession of firearms, and of bringing stolen property into the Commonwealth of Pennsylvania. No sentence was imposed at that time. Appellant was paroled from sentence on other charges in October 1965, and re-incarcerated for parole violation in February 1968. In May 1968, appellant was brought before the Court of Quarter Sessions of Crawford County for sentencing on the September 1961 offenses. The court fully apprised him of his right to withdraw the guilty plea, and the consequences of its renewal. After conferring with his counsel, appellant knowingly and intelligently renewed his guilty plea, and thereby waived all non jurisdictional defenses. Commonwealth v. Hill, 427 Pa. 614, 235 A. 2d 347 (1967).
We do not reach the question whether appellant’s Sixth Amendment rights were violated by the six and one-half year delay between the entry of his original plea and the sentencing. Nor do we determine whether appellant must request sentencing before he can complain of the delay. See generally Klopfer v. North Carolina, 386 U.S. 213 (1967) ; United States v. Ewell, 383 U.S. 116 (1966).
Hoffman, J., joins in this concurring opinion.